DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 and 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a head-mounted display system, comprising: a display subsystem operative to generate images comprising linearly polarized light; and an optical system, comprising: a lens element that receives light from the display subsystem, the lens element comprising a partially reflective surface; a wire grid polarizer that receives light from the lens element; a quarter wave plate positioned between the lens element and the wire grid polarizer; and a spatially varying polarizer positioned between the display subsystem and the lens element, the spatially varying polarizer having a retardance that varies across an optical window of the spatially varying polarizer to compensate off axis light incident on the wire grid polarizer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Ouderkirk et al (U.S. Patent No. 9,557,568) teaches a head-mounted display system (Fig 6, 600; abstract; col 19 line 1 – col 20 line 44), comprising: a display subsystem (631) operative to generate images comprising linearly polarized light (col 19 line -col 20 line 44; via reflective polarizer 627 (wire grid polarizer)); and an optical system (610), comprising: a lens element (612) that receives light from the display subsystem (col 19 line 1 – col 20 line 44), the lens element comprising a partially reflective surface (617); a wire grid polarizer (627) that receives light from the lens element; a quarter wave plate (625) positioned between the lens element (612) and the wire grid polarizer (627); and polarizer (615) positioned between the display subsystem (631) and the lens element (612). 
However, Ouderkirk, does not teach or suggest, the specific limitations of “a spatially varying polarizer positioned between the display subsystem and the lens element, the spatially varying polarizer having a retardance that varies across an optical window of the spatially varying polarizer to compensate off axis light incident on the wire grid polarizer” nor would it have been obvious to do so in combination. 
Claims 2-7 are also allowable for depending on claim 1. 

Claim 8 recites a head-mounted display system, comprising: a display subsystem operative to generate images comprising linearly polarized light; and an optical system, comprising: a quarter wave plate that receives light from the display subsystem; a lens element that receives light from the quarter wave plate, the lens element comprising a partially reflective surface; a wire grid polarizer that receives light from the lens element; and a spatially varying polarizer positioned between the lens element and the wire grid polarizer, the spatially varying polarizer having a retardance that varies across an optical window of the spatially varying polarizer to compensate off axis light incident on the wire grid polarizer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 8, Ouderkirk et al (U.S. Patent No. 9,557,568) teaches a head-mounted display system (Fig 6, 600; abstract; col 19 line 1- col 20 line 44), comprising: a display subsystem (631) operative to generate images comprising linearly polarized light (col 19 line 1- col 20 line 44); and an optical system (610), comprising: a quarter wave plate (625) that receives light (637) from the display subsystem; a lens element (612) that receives light from the quarter wave plate, the lens element comprising a partially reflective surface (617); a wire grid polarizer (627; also can be a wire grid) that receives light from the lens element.
However, Ouderkirk, does not teach or suggest, the specific limitations of “a spatially varying polarizer positioned between the lens element and the wire grid polarizer, the spatially varying polarizer having a retardance that varies across an optical window of the spatially varying polarizer to compensate off axis light incident on the wire grid polarizer” nor would it have been obvious to do so in combination. 
Claims 9-14 are also allowable for depending on claim 8.

Claim 15 recites a head-mounted display system, comprising: first and second near-to-eye display systems, each of the first and second near-to eye display systems comprising: a display subsystem operative to generate images comprising linearly polarized light; and an optical subsystem, comprising: a lens element that receives light from the display subsystem, the lens element comprising a partially reflective surface; a wire grid polarizer that receives light from the lens element; a quarter wave plate positioned between the lens element and the wire grid polarizer; and a spatially varying polarizer positioned between the display subsystem and the lens element, the spatially varying polarizer having a retardance that varies across an optical window of the spatially varying polarizer to compensate off axis light incident on the wire grid polarizer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 15, Ouderkirk et al (U.S. Patent No. 9,557,568) teaches a head-mounted display system (Fig 6, 600; abstract), comprising: first and second near-to-eye display systems (col 19 line 1- col 20 line 44), each of the first and second near-to eye display systems comprising: a display subsystem (631) operative to generate images comprising linearly polarized light (637); and an optical subsystem (610), comprising: a lens element (612) that receives light (637) from the display subsystem, the lens element comprising a partially reflective surface (617); a wire grid polarizer (627; also can be a wire grid) that receives light from the lens element; a quarter wave plate (625) positioned between the lens element (612) and the wire grid polarizer (627); and a polarizer (615) positioned between the display subsystem (631) and the lens element (612).
However, Ouderkirk, does not teach or suggest, the specific limitations of “a spatially varying polarizer positioned between the display subsystem and the lens element, the spatially varying polarizer having a retardance that varies across an optical window of the spatially varying polarizer to compensate off axis light incident on the wire grid polarizer” nor would it have been obvious to do so in combination. 
Claims 16-20 are also allowable for depending on claim 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/18/2022